Title: From Thomas Jefferson to Samuel Maverick, 12 May 1822
From: Jefferson, Thomas
To: Maverick, Samuel

May 12. 22.Your favors of Aug 11. and Mar. 4. are just now recdAge, debility and decay of memory have for some time withdrawn me from attention to matters with out  doors. the grape you enquire after as having gone from this place is not now recollected by me. as some in my vineyard have died, others have been substituted without noting what, so that at present all are unknown. that as good wines will be made in America as in Europe the Scuppernon of N. C. furnishes sfft proof. the vine is congenial to every climate in Europe from Hungary to the Mediterranean, and will be found to succeed in the same temperatures here wherever tried by intelligent vignerons. the culture however is more desirable for domestic use than profitable as an occupn for market. in countries which use ardent spirits drunkenness is the mortal vice; but in those which make wine for common use you never see a drunkard. I salute you with sentiments of great respectTh: J